Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
	This action is in response to the papers filed November 5, 2019. 

Amendments
           Applicant's amendments, filed November 5, 2019, is acknowledged. Applicant has cancelled Claims 1-51, and added new claims, Claims 52-71.
	Claims 52-71 are pending and under consideration. 
	
Priority
This application is a continuation of application 15/607,083 filed on May 26, 2017, now U.S. Patent 10,383,954, which is a continuation of application 14/767,977 filed on August 14, 2015, now U.S. Patent 9,682,154, which is a 371 of PCT/IP14/00704 filed on February 4, 2014. Applicant’s claim for the benefit of a prior-filed application provisional application 61/858,467 filed on July 25, 2013, 61/800,716 filed on March 15, 2013, and 61/760,601 filed on February 4, 2013 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/760,601 filed on February 4, 2013, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not disclose SEQ ID NO:19 recited in Claims 63, 66, and 71 of the instant application. While the provisional application does disclose VB-111 (Example 2, [0089]), the specification fails to disclose the sequence of said VB-111 vector.

Accordingly, the effective priority date of Claims 63, 66, and 71 of the instant application is granted as March 15, 2013.


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on November 5, 2019 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
1. 	Claim 64 is objected to because of the following informalities:  the claim lacks a period after (GBM). See Claim 67, for example.
Appropriate correction is required.

2. 	Claim 70 is objected to because of the following informalities: The claim recites “MRI” to be used in the claimed invention. However, the claims do not first identify MRI by its complete name prior to using its acronym. The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. glioblastoma multiforme (GBM). See Claim 67, for example.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 68-71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) “used to diagnose the patient as having cancer”. 
With respect to Step 1, the claims are directed to a process, which is a statutory category of invention (Step 1: YES).
With respect to Step 2A, prong one, the judicial exception, Claim 68 is directed to identifying a subject as a candidate for a VEGF antagonist therapy, whereby the positively recited limitation that “the subject is identified as a candidate after the tumor is progressed” is an abstract idea or mental thought performed by the artisan, and thus directed to a judicial exception (Step 2A, prong one: YES).
With respect to Step 2A, prong two, the claim does not recite additional elements that integrate the judicial exception into a practical application. 
Rather, the steps of measuring a tumor size before and after having administered a therapeutic vector comprising a Fas-chimera gene is considered merely extra-solution activity within the medical diagnostic field of use. Thus, the claim does not integrate the mental step of identifying a subject into a practical application. The Examiner notes that while step (ii) recites “progression of the tumor”, the term ‘progression’ reasonably encompasses a decrease in tumor size [0179], no change in tumor size, and/or an increase in tumor size, and thus is not considered to be dispositive of keying out or otherwise stratifying subjects who should receive the VEGF antagonist therapy, as opposed to those subjects who should not receive the VEGF antagonist therapy. Furthermore, the degree of ‘progression’ is considered an arbitrary and subjective determination. The claim fails to recite, and the specification fails to disclose, an objective value of how much a tumor is to have ‘progressed’ so key out or otherwise stratify subjects who should receive the VEGF antagonist therapy, as opposed to those subjects who should not receive the VEGF antagonist therapy. The claim does not recite additional elements, e.g., to effect a particular treatment for the generically recited cancer patient, e.g. administration of a specific type of VEGF antagonist, a specific effective dosage of the VEGF antagonist, and/or a specific VEGF antagonist administration timing/dosage regimen. The positively recited steps of measuring tumor size are extra-solution activities, and do not integrate the judicial exception into a practical application (Step 2A, prong two: NO).
With respect to Step 2B, the inventive concept is a combination therapy for the treatment of a tumor in a subject, to wit, a step of administering a vector comprising a Fas-chimera gene in combination with a step of administering a VEGF antagonist, thereby treating the tumor in the subject. The positively recited steps of measuring tumor size simply appends well-understood, routine, conventional activities previously known and routinely practiced in the scientific and clinical arts, being recited at a high level of generality, to the judicial exception. It is axiomatic that upon practicing the methods of Claims 52 and 65, the ordinary artisan has already, and necessarily, identified a subject to be a candidate for a VEGF antagonist therapy. Thus, the claim is not considered to recite additional elements that amount to significantly more than the judicial exception itself (Step 2B: NO).
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. 	Claims 63, 66, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims recite “comprises, consists of, or consists essentially of SEQ ID NO:19”. 
As a first matter, the metes and bounds of the claimed genus “consisting essentially of” is considered arbitrary and subjective because the specification fails to disclose what non-essential element(s) of SEQ ID NO:19 may be absent, as well as what the essential element(s) of SEQ ID NO:19 must be present. SEQ ID NO:19 is 35207 nucleotides, the VB-111 adenoviral expression 
As a second matter, it is unclear how a vector consisting essentially of SEQ ID NO:19 is patentably distinguished from a vector consisting of SEQ ID NO:19 because the specification fails to disclose what is/are the essential element(s) of SEQ ID NO:19 upon which patentable distinction rests.
As a third matter, the recitation of a vector comprising SEQ ID NO:19 is drawn to a first vector comprising a second vector. However, the specification fails to disclose a first vector comprising the second vector of SEQ ID NO:19. Rather, the recitation should be amended to recite “wherein the vector consists of SEQ ID NO:19” or “wherein the vector is SEQ ID NO:19”. 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. 	Claims 52-56, and 62-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 115-118, 120-122, 128-129, 132-134 of copending Application No. 16/042596 (U.S. 2019/0054130; claim set July 15, 2020).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 52, 63, and 65-66, ‘596 claims (claims 115, 121, 129, and 132) a method of reducing the size, slowing the growth, or stopping the growth of a tumor in a subject in need thereof comprising the step of administering to the subject a vector which comprises a Fas-chimera gene operably linked to an endothelial cell-specific promoter, wherein the vector comprises SEQ ID NO:19, which is disclosed to be the entire VB-111 construct, and thus consists of instantly recited SEQ ID NO:19. 
Wherein the vector comprises SEQ ID NO:19 (syn. VB-111; ECACC Accession Number 13021201 (instant [0080, 157-158]; ‘596, [0010]), it is noted that SEQ ID NO:19 is 35,207 nucleotides in length. The U.S. Patent and Trademark Office is not equipped to search nucleotide sequences longer than 10,000 nucleotides in length. 


If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The phrase "wherein the responsiveness of the subject to a VEGF antagonist is increased after the administration of the vector" (Claims 52 and 65) is an intended use limitation, which does not contain any further structural limitations and/or additional method steps with respect to claimed method step of administering to the subject a vector which comprises a Fas-chimera gene operably linked to an endothelial cell-specific promoter (see MPEP §2114).
With respect to Claims 53-55, ‘596 claims (claims 116-118 and 133-134) the methods further comprise the step of administering a chemotherapeutic agent, to wit, bevacizumab. 
With respect to Claim 62, 64, and 67, ‘596 claims (claims 120 and 122) wherein the tumor is a metastatic tumor, e.g. lung cancer, breast cancer, melanoma, and colon cancer.
With respect to Claim 56, ‘596 claims (claims 128) wherein the vector is administered between about 1x10^11 to about 1x10^14 virus particles. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6. 	Claims 52-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,682,154. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 52, 63, and 65-66, ‘154 claims (claims 1-3) a method of inducing or improving responsiveness to a VEGF antagonist in a subject having cancer, the method comprising the step of administering a vector consisting of SEQ ID NO:19, and administering a VEGF antagonist.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The phrases " inducing apoptosis of an endothelial cell" (Claim 52) and “inhibiting or reducing angiogenesis” (Claim 65) are intended use limitations, which do not contain any further structural limitations and/or additional method steps with respect to claimed method step of administering to the subject a vector consisting of SEQ ID NO:19 and the step of administering the VEGF antagonist. (see MPEP §2114).
With respect to Claims 53-55, ‘154 claims (claims 4-6 and 10) the methods further comprise the step of administering a chemotherapeutic agent, to wit, bevacizumab. 
With respect to Claim 56, ‘154 claims (claim 7) wherein the vector is administered between about 1x10^11 to about 1x10^14 virus particles. 
With respect to Claim 57, ‘154 claims (claim 8) wherein the bevacizumab is administered at an effective amount of about 1 mg/kg to about 15 mg/kg.
With respect to Claim 58, ‘154 claims (claim 9) wherein the vector is administered at an effective amount of about 1 x 10^12 to about 1 x 10^13 virus particles and bevacizumab is administered at an effective amount of 5 mg/kg to 15 mg/kg.
With respect to Claim 59, ‘154 claims (claim 11) wherein the vector is repeatedly administered.
With respect to Claim 60, ‘154 claims (claim 13) wherein the bevacizumab is repeatedly administered.
With respect to Claim 61, ‘154 claims (claims 14-15 and 18-19) wherein the vector is repeatedly administered every 2 months and the bevacizumab is repeatedly administered every 2 weeks.
With respect to Claim 62, ‘154 claims (claim 16) wherein the tumor is a metastatic tumor.
With respect to Claims 64, and 67, while ‘154 does not recite specific tumors or metastases thereof as instantly recited, ‘154 defines and/or discloses written description of the tumors and metastases thereof to be those embodiments the instantly recited (e.g. col. 32, lines 17-22 and 32-52; col. 33, lines 40-54; Example 2 “glioblastoma”), wherein the tumor is associated with Leukemia, Hodgkin's Disease, Non-Hodgkin's Lymphoma, multiple myeloma, breast cancer, ovarian cancer, lung cancer, rhabdomyosarcoma, primary thrombocytosis, primary macroglobulinemia, small cell lung tumors, primary brain tumors, stomach cancer, colon cancer, malignant pancreatic insulanoma, malignant carcinoid, urinary bladder cancer, premalignant skin lesions, testicular cancer, lymphomas, thyroid cancer, papillary thyroid cancer, neuroblastoma, neuroendocrine cancer, esophageal cancer, genitourinary tract cancer, malignant hypercalcemia, cervical cancer, endometrial cancer, adrenal cortical cancer, prostate cancer, Mullerian cancer, ovarian cancer, peritoneal cancer, fallopian tube cancer, uterine papillary serous carcinoma, metastatic colorectal cancer (mCRC), advanced nonsquamous non-small cell lung cancer (NSCLC), metastatic renal cell carcinoma (mRCC), or glioblastoma multiforme (GBM).
Thus, the instant claims are considered to be anticipated by and/or obvious variants of the patented claims of ‘154. 
 
7. 	Claims 52-69 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,383,954. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 52, 63, 65-66, and 71, ‘954 claims (claims 1-3 and 15) a method of treating, reducing the size, slowing the growth, or stopping the growth of a tumor in a subject, the method comprising the step of administering a vector consisting of SEQ ID NO:19, and administering a VEGF antagonist.
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The phrases "inducing apoptosis of an endothelial cell" (Claim 52) and “inhibiting or reducing angiogenesis” (Claim 65), and "wherein the responsiveness of the subject to a VEGF antagonist is increased after the administration of the vector" are intended use limitations, which do not contain any further structural limitations and/or additional method steps with respect to claimed method step of administering to the subject a vector consisting of SEQ ID NO:19 and the step of administering the VEGF antagonist. (see MPEP §2114).
With respect to Claims 53-55, ‘954 claims (claims 2-4, 8, and 17) the methods further comprise the step of administering a chemotherapeutic agent, to wit, bevacizumab. 
With respect to Claim 56, ‘954 claims (claim 5) wherein the vector is administered between about 1x10^11 to about 1x10^14 virus particles. 
With respect to Claim 57, ‘954 claims (claim 6) wherein the bevacizumab is administered at an effective amount of about 1 mg/kg to about 15 mg/kg.
With respect to Claim 58, ‘954 claims (claim 7) wherein the vector is administered at an effective amount of about 1 x 10^12 to about 1 x 10^13 virus particles and bevacizumab is administered at an effective amount of 5 mg/kg to 15 mg/kg.
With respect to Claim 59, ‘954 claims (claim 9) wherein the vector is repeatedly administered.
With respect to Claim 60, ‘954 claims (claim 11) wherein the bevacizumab is repeatedly administered.
With respect to Claim 61, ‘954 claims (claims 10 and 12-13) wherein the vector is repeatedly administered every 2 months and the bevacizumab is repeatedly administered every 2 weeks.
With respect to Claim 62, ‘954 claims (claim 14) wherein the tumor is a metastatic tumor.
With respect to Claims 64 and 67, ‘954 claims (claim 18) wherein the tumor is associated with Leukemia, Hodgkin's Disease, Non-Hodgkin's Lymphoma, multiple myeloma, breast cancer, ovarian cancer, lung cancer, rhabdomyosarcoma, primary thrombocytosis, primary macroglobulinemia, small cell lung tumors, primary brain tumors, stomach cancer, colon cancer, malignant pancreatic insulanoma, malignant carcinoid, urinary bladder cancer, premalignant skin lesions, testicular cancer, lymphomas, thyroid cancer, papillary thyroid cancer, neuroblastoma, neuroendocrine cancer, esophageal cancer, genitourinary tract cancer, malignant hypercalcemia, cervical cancer, endometrial cancer, adrenal cortical cancer, prostate cancer, Mullerian cancer, ovarian cancer, peritoneal cancer, fallopian tube cancer, uterine papillary serous carcinoma, metastatic colorectal cancer (mCRC), advanced nonsquamous non-small cell lung cancer (NSCLC), metastatic renal cell carcinoma (mRCC), or glioblastoma multiforme (GBM).
With respect to Claims 68-69, ‘954 claims (claim 16) wherein the tumor of the subject is progressed after administration of the vector. Those of ordinary skill in the art would immediately recognize that the tumor size must have been measured prior to the step of administering the vector and measured again (syn. growth of the tumor) after the vector was administered in order to have determined that the tumor has “progressed”. Furthermore, given that said subject is also being treated with the VEGF antagonist (claim 16 dependent upon claim 15), those of ordinary skill in the art would immediately recognize that the ordinary artisan practicing the invention had arrived at the determination of, and thus had identified, said subject to be a candidate for a VEGF antagonist therapy.
Thus, the instant claims are considered to be anticipated by and/or obvious variants of the patented claims of ‘954. 
 
8. 	Claims 69-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,383,954, as applied to Claims 52-69 and 71 above, and in further view of Karrasch et al (U.S.2009/0317456).

With respect to Claims 69-70, ‘954 does not recite wherein the growth of the tumor is measured by MRI. However, prior to the instantly claimed invention, Karrasch et al is considered relevant prior art for having disclosed methods of treating cancer in a subject comprising the step of administering an oncolytic virus and antiangiogenic agent [0015], wherein the growth of the tumor is measured by the use of calipers or radiologic imaging techniques, e.g. nuclear magnetic resonance imaging [0240]. 
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton."). In the instant case, those of ordinary skill in the art have long-recognized and routinely practiced the step of measuring progress of a tumor in a subject using magnetic resonance imaging technologies. 
Thus, the instant claims are considered to be obvious variants of the patented claims of ‘954. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


9. 	Claim(s) 52-55, 59, 62, 64-65, and 67-69 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harats et al (U.S. 2011/0129511).
With respect to Claims 52 and 65, Harats et al is considered relevant prior art for having disclosed a method of reducing the size, slowing the growth, or stopping the growth of a tumor in a subject in need thereof comprising:
(i) administering to the subject a vector which comprises a Fas-chimera gene operably linked to an endothelial cell-specific promoter (Figure 1a; Examples 37 and 40), wherein the responsiveness of the subject to a VEGF antagonist is increased after the administration of the vector, and
(ii) administering a VEGF antagonist to the subject [0272], wherein the tumor size or tumor growth in the subject is reduced after administration of the VEGF antagonist.
Harats et al disclosed anti-angiogenic therapy (syn. inhibiting or reducing angiogenesis) comprises the use of the vector and a VEGF antagonist [0272], and disclosed a working example of combination therapy using the vector and an antiangiogenic agent (Example 40).
Harats et al disclosed the Fas-chimera construct induces apoptosis in endothelial cells [0116-117, 121-122], thereby targeting cell death to rapidly proliferating endothelial cells in angiogenic vessels [0253], leading to reduced angiogenesis and ischemia [0252], as the Fas-chimera construct caused massive apoptosis and necrosis in the tumor tissue, associated with extensive damage to the tumor vascular endothelium [0426].
Furthermore, [I]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
With respect to Claims 53-55, Harats et al disclose wherein the VEGF antagonist is an anti-VEGF antibody or a VEGF binding molecule, to wit, bevacizumab [0272].
With respect to Claim 62, 64, and 67, Harats et al disclose wherein the tumor is a metastatic tumor, e.g. metastatic lung carcinoma [0203], breast cancer [0248], or colon cancer [0560].
With respect to Claim 59, Harats et al disclose wherein the vector is repeatedly administered (Example 41, [0609]). 
With respect to Claim 56, Harats et al disclosed wherein the vector is administered between about 1x10^11 to about 1x10^14 virus particles ([0187-188], 1x10^11 PFUs).
With respect to Claim 68, the instant specification fails to define the term “is progressed”, and thus is interpreted to encompass an increase in tumor growth, or in the alternative, a decrease in tumor growth. Harats et al do not disclose an immediate extermination of the entire tumor after administration of the vector, and thus it is axiomatic that the tumor “progresses” to some degree in response to the treatment. 
Harats et al disclosed a method comprising the instant, positively-recited steps: 
a) the step of diagnosing a subject having a tumor (Example 5, [0421], B16 melanoma cells were injected into…mice); 
b) the step of measuring the tumor size (Example 5, [0421], “When the tumor was palpable (about 5x5mm)”);
c) the step of administering adenoviral vector encoding the PPE-3x-Fas-c (Example 5, [0421], “injection….(iii) Ad-PPE1-3x-Fas-c virus”); and 
d) the step of measuring the tumor after the administration of the vector (Example 5, [0422], “tumor size was lower for mice treated with Ad-PPE1-3x-Fas-c”). 
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02 Furthermore, Harats et al disclosed that the therapeutic methods comprise the use of VEGF antagonist therapy [0272], whereby such anti-angiogenic agents can further activate the endothelial specific promoter, inducing further enhancement of transgene expression in a tissue-specific manner [0607]. 
With respect to Claim 69, Harats et al disclose the tumor progression is measured by the growth of the tumor ([0422], “measured using a hand caliper”). 
Thus, Harats et al anticipate the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

10. 	Claims 52-62, 64-65, and 67-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harats et al (U.S. 2011/0129511) in view of Karrasch et al (U.S. 2009/0317456) and Libertini et al (Clin. Cancer Res. 14(20): 6505-6514, 2008; of record in IDS).
Determining the scope and contents of the prior art.
With respect to Claims 52 and 65, Harats et al is considered relevant prior art for having disclosed a method of reducing the size, slowing the growth, or stopping the growth of a tumor in a subject in need thereof comprising:
(i) administering to the subject a vector which comprises a Fas-chimera gene operably linked to an endothelial cell-specific promoter (Figure 1a; Examples 37 and 40), wherein the responsiveness of the subject to a VEGF antagonist is increased after the administration of the vector, and
(ii) administering a VEGF antagonist to the subject [0272], wherein the tumor size or tumor growth in the subject is reduced after administration of the VEGF antagonist.
Harats et al disclosed anti-angiogenic therapy (syn. inhibiting or reducing angiogenesis) comprises the use of the vector and a VEGF antagonist [0272], and disclosed a working example of combination therapy using the vector and an antiangiogenic agent (Example 40).
Harats et al disclosed the Fas-chimera construct induces apoptosis in endothelial cells [0116-117, 121-122], thereby targeting cell death to rapidly proliferating endothelial cells in angiogenic vessels [0253], leading to reduced angiogenesis and ischemia [0252], as the Fas-
Furthermore, [I]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The phrase " wherein the responsiveness of the subject to a VEGF antagonist is increased after the administration of the vector" (Claims 52 and 65) is an intended use limitation, which does not contain any further structural limitations and/or additional method steps with respect to claimed method step of administering to the subject a vector which comprises a Fas-chimera gene operably linked to an endothelial cell-specific promoter (see MPEP §2114).

With respect to Claim 68, the instant specification fails to define the term “is progressed”, and thus is interpreted to encompass an increase in tumor growth, or in the alternative, a decrease in tumor growth. Harats et al do not disclose an immediate extermination of the entire tumor after administration of the vector, and thus it is axiomatic that the tumor “progresses” to some degree in response to the treatment. 
Harats et al disclosed a method comprising the instant, positively-recited steps: 
a) the step of diagnosing a subject having a tumor (Example 5, [0421], B16 melanoma cells were injected into…mice); 
b) the step of measuring the tumor size (Example 5, [0421], “When the tumor was palpable (about 5x5mm)”);
c) the step of administering adenoviral vector encoding the PPE-3x-Fas-c (Example 5, [0421], “injection….(iii) Ad-PPE1-3x-Fas-c virus”); and 

Harats et al do not teach ipsis verbis that said mice are candidates for a VEGF antagonist therapy. However, as discussed above, the instantly recited identification step is merely abstract thought, and thus the identification step is considered to be an arbitrary and subjective consideration, decision, and thought left to the reader/ordinary artisan. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02 Furthermore, Harats et al disclosed that the therapeutic methods comprise the use of VEGF antagonist therapy [0272], whereby such anti-angiogenic agents can further activate the endothelial specific promoter, inducing further enhancement of transgene expression in a tissue-specific manner [0607]. 
With respect to Claim 69, Harats et al disclose the tumor progression is measured by the growth of the tumor ([0422], “measured using a hand caliper”). 

Harats et al do not disclose wherein the tumor progression is measured by magnetic resonance imaging (MRI). However, prior to the instantly claimed invention, and with respect to Claims 68-70, Karrasch et al is considered relevant prior art for having disclosed methods of treating cancer in a subject comprising the step of administering an oncolytic virus and antiangiogenic agent [0015], wherein the growth of the tumor is measured by the use of calipers or radiologic imaging techniques, e.g. nuclear magnetic resonance imaging [0240]. 
Karrasch et al disclosed a method of treating cancer in a subject, the method comprising the combination of administering i) an anti-cancer therapeutic adenoviral vector that causes cell death [0048-50, 63]; Table 3), and ii) the anti-VEGF antibody bevacizumab, whereby the combination achieves an additive or synergistic effect, greater than the level of cell killing seen for the single treatment modality (Abstract, [0015, 34, 42, 160-161]). 
Karrasch et al disclosed the oncolytic virus can be administered simultaneously or sequentially with the antiangiogenic agent [0224], whereby the target cells are first exposed to 

Neither Harat et al nor Karrasch et al demonstrate a working example by which the VEGF antagonist is an anti-VEGF antibody, to wit, the anti-VEGF antibody bevacizumab, is used in combination with an oncolytic viral vector for the treatment of cancer patients. However, at the time of the instantly claimed invention, Libertini et al is considered relevant prior art for having taught a method of treating cancer in a subject, the method comprising the combination of administering i) an anti-cancer therapeutic adenoviral vector that causes cell death, and ii) the anti-VEGF antibody bevacizumab, whereby the bevacizumab is found to increase viral distribution in the tumor and enhance the oncolytic effects of said adenovirus (Title, Figure 4). Libertini et al taught that each therapeutic is administered sequentially (pg 6510, col. 1; Figure 4 legend).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, virology, cancer biology and clinical cancer treatment modalities. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first means of measuring tumor growth, e.g. using calipers, as disclosed by Harats et al, with a second means of measuring tumor growth, e.g. using magnetic resonance imaging, as disclosed by Karrasch et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first means of measuring tumor growth, e.g. using calipers, with a second means of measuring tumor growth, e.g. using magnetic resonance imaging, because Karrasch et al disclosed methods of treating cancer in a subject, wherein the growth of the tumor is measured by the use of calipers or radiologic imaging techniques, e.g. nuclear magnetic resonance imaging [0240]. Those of ordinary skill in the art have long-recognized and routinely practiced the step of measuring progress of a tumor in a subject using magnetic resonance imaging technologies. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 53-55, Harats et al disclose wherein the VEGF antagonist is an anti-VEGF antibody or a VEGF binding molecule, to wit, bevacizumab [0272].
Karrasch et al disclosed a method of treating cancer in a subject, the method comprising the combination of administering i) an anti-cancer therapeutic adenoviral vector that causes cell death [0048-50, 63]; Table 3), and ii) the anti-VEGF antibody bevacizumab, whereby the combination achieves an additive or synergistic effect, greater than the level of cell killing seen for the single treatment modality (Abstract, [0015, 34, 42, 160-161]). Karrasch et al disclosed that each therapeutic is administered concurrently or sequentially [0224].
Libertini et al taught combination therapy of tumors and/or metastasis thereof comprising the use of the anti-VEGF antibody bevacizumab.
With respect to Claim 57, Karrasch et al disclosed the bevacizumab is administered at an effective amount of about 5mg/kg [0161].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. In the instant case, the dosing and administration techniques and schedules for antiangiogenic agents and anticancer viruses are known in the art (Karrasch et al, [0239]).
With respect to Claims 56 and 58, Harats et al disclosed wherein the vector is administered between about 1x10^11 to about 1x10^14 virus particles ([0187-188], 1x10^11 PFUs).
Karrasch et al disclose the vector is administered at an effective amount of about 10^8 to about 10^11 virus particles [0241, 244].
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. In the instant case, the dosing and administration techniques and schedules for anticancer viruses are known in the art (Karrasch et al, [0239, 244]).
With respect to Claim 59, Harats et al disclose wherein the vector is repeatedly administered (Example 41, [0609]). 
Karrasch et al disclosed the virus may be administered repeatedly, e.g. in weekly or biweekly intervals [0235-236].  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. In the instant case, the dosing and administration techniques and schedules for antiangiogenic agents and anticancer viruses are known in the art (Karrasch et al, [0239]).
With respect to Claims 60-61, Karrasch et al disclosed the virus may be administered repeatedly, e.g. in weekly or biweekly intervals [0235-236], being administered at least four times [0235], and whereby the bevacizumab is repeatedly administered every 2 weeks [0161].
Libertini et al taught wherein the bevacizumab is repeatedly administered, e.g. once every 5 days (pg 6510, col. 1; Figure 4 legend).
It is axiomatic that if the treatment regimen lasts several weeks, and the vector is to be repeatedly administered, then at least the first administration and at least the second administration is necessarily within about 2 months.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine 
It would have been obvious to one of ordinary skill in the art to administer the vector at about every 2 months in combination with the bevacizumab administered about every two weeks with a reasonable expectation of success because the recited bevacizumab dosage regimen merely refers to the FDA approved dosing schedule (Karrasch et al, [0161]), and the routineer previously recognized that gene expression from adenoviral vectors typically expired around two months after administration. The dosing and administration techniques and schedules for anticancer viruses are known in the art (Karrasch et al, [0239, 244]), and an effective amount that varies according to the dosage form employed and the route of administration, adjusted individually to levels of the active ingredient sufficient to retard tumor progression.
With respect to Claim 62, 64, and 67, Harats et al disclose wherein the tumor is a metastatic tumor, e.g. metastatic lung carcinoma [0203], breast cancer [0248], or colon cancer [0560].
Karrasch et al disclosed wherein the tumor is a metastatic tumor, e.g. metastatic lung cancer [0169], colon cancer [0257], or other forms of cancer, e.g. breast cancer, Hodgkin’s lymphoma, glioblastoma [0245].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

11. 	Claims 53-55, 56, 59, 62-64, 66-67, and 69-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harats et al (U.S. 2011/0129511) in view of Karrasch et al (U.S. 2009/0317456) and Libertini et al (Clin. Cancer Res. 14(20): 6505-6514, 2008; of record in IDS), as applied to Claims 52-62, 64-65, and 67-70 above, and in further view of Cohen et al (WO 11/083464; of record in IDS).
Determining the scope and contents of the prior art.
with respect to Claims 63, 66, and 71, Cohen et al is considered relevant prior art for having disclosed for treating diseases characterized by excessive or aberrant neo-vascularization or cell growth in a subject in need thereof, the method comprising administering to the subject a vector encoding a Fas-chimera gene operably linked to an endothelial cell specific promoter (Abstract, Ad5-PPE-1-3X-fas chimera adenovirus vector), wherein said Fas-chimera expression vector, SEQ ID NO:10 (Ad5 PPE-1-3X-Fas chimera), is identical to nucleotides 1-35207 of instant SEQ ID NO:19, but for two, disparate, nucleotide differences (shown below).

Qy 481 TACTAGGGAGATAAGGATGTGCCTGACAAAACCACATTGTTGTTGTTATCATTATTATTT 540
       |||||||||||||||||||| |||||||||||||||||||||||||||||||||||||||
Db 481 TACTAGGGAGATAAGGATGTACCTGACAAAACCACATTGTTGTTGTTATCATTATTATTT 540


Qy 1201 TGCACGTTGCCTGTGGGTGACTAATCACACAATAACATTGTTTAGGGCTGGAATGAAGTC 1260
        |||||||||||||||||||||||||||||||||||||||||||||||||||||| |||||
Db 1201 TGCACGTTGCCTGTGGGTGACTAATCACACAATAACATTGTTTAGGGCTGGAATAAAGTC 1260

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton."). 
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the Fas-chimera vector of Harats et al with the Fas-chimera vector of Cohen et al that consists essentially of the instantly claimed SEQ ID NO:19 with a reasonable expectation of success because the simple substitution of one known element for another would 
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
(See MPEP § 2144.09 "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303,313,203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381,137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991)). 
In the absence of evidence demonstrating the criticality of the two specific nucleotides, the structural difference is not considered patentably relevant/given patentable weight. Neither the instant specification nor the specification of Cohen et al even mention or draw attention to these two specific nucleotides. Rather, one of ordinary skill in the art would reasonably conclude the differences merely reflect sequencing errors that routinely occur in the art and/or typographical errors when transposing the sequencing data into another file format.

With respect to Claims 53-55, Harats et al disclose wherein the VEGF antagonist is an anti-VEGF antibody or a VEGF binding molecule, to wit, bevacizumab [0272].
Karrasch et al disclosed a method of treating cancer in a subject, the method comprising the combination of administering i) an anti-cancer therapeutic adenoviral vector that causes cell death [0048-50, 63]; Table 3), and ii) the anti-VEGF antibody bevacizumab, whereby the combination achieves an additive or synergistic effect, greater than the level of cell killing seen 
Cohen et al disclosed wherein the VEGF antagonist is an anti-VEGF antibody or a VEGF binding molecule, to wit, bevacizumab (pg 56, line 17; pg 73, lines 5-8; pg 74, line 16). 
Libertini et al taught combination therapy of tumors and/or metastasis thereof comprising the use of the anti-VEGF antibody bevacizumab.
With respect to Claim 57, Karrasch et al disclosed the bevacizumab is administered at an effective amount of about 5mg/kg [0161].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. In the instant case, the dosing and administration techniques and schedules for antiangiogenic agents and anticancer viruses are known in the art (Karrasch et al, [0239]).
With respect to Claims 56 and 58, Harats et al disclosed wherein the vector is administered between about 1x10^11 to about 1x10^14 virus particles ([0187-188], 1x10^11 PFUs).
Karrasch et al disclose the vector is administered at an effective amount of about 10^8 to about 10^11 virus particles [0241, 244].
Cohen et al disclosed the vector is administered at an effective amount of about 10^8, 10^12, 10^13, or up to about 10^16 virus particles (pg 3, line 19; pg 4, lines 3-12; pg 5, lines 3-6; pg 86, line 23).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See 
With respect to Claim 59, Harats et al disclose wherein the vector is repeatedly administered (Example 41, [0609]). 
Karrasch et al disclosed the virus may be administered repeatedly, e.g. in weekly or biweekly intervals [0235-236].  
Cohen et al disclosed wherein the vector is repeatedly administered, e.g. every two weeks (pg 59, lines 8-10, and 26-30). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. In the instant case, the dosing and administration techniques and schedules for antiangiogenic agents and anticancer viruses are known in the art (Karrasch et al, [0239]).
With respect to Claims 60-61, Karrasch et al disclosed the virus may be administered repeatedly, e.g. in weekly or biweekly intervals [0235-236], being administered at least four times [0235], and whereby the bevacizumab is repeatedly administered every 2 weeks [0161].
Cohen et al disclosed that adenovirus vectors can be repeatedly administered every week, every 1 month, every two months, or every 6 months (pg 54, lines 1-2; pg 59, lines 29-30). 
Libertini et al taught wherein the bevacizumab is repeatedly administered, e.g. once every 5 days (pg 6510, col. 1; Figure 4 legend).
It is axiomatic that if the treatment regimen lasts several weeks, and the vector is to be repeatedly administered, then at least the first administration and at least the second administration is necessarily within about 2 months.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the 
It would have been obvious to one of ordinary skill in the art to administer the vector at about every 2 months in combination with the bevacizumab administered about every two weeks with a reasonable expectation of success because the recited bevacizumab dosage regimen merely refers to the FDA approved dosing schedule (Karrasch et al, [0161]), and the routineer previously recognized that gene expression from adenoviral vectors typically expired around two months after administration. The dosing and administration techniques and schedules for anticancer viruses are known in the art (Karrasch et al, [0239, 244]), and an effective amount that varies according to the dosage form employed and the route of administration, adjusted individually to levels of the active ingredient sufficient to retard tumor progression.
With respect to Claim 62, 64, and 67, Harats et al disclose wherein the tumor is a metastatic tumor, e.g. metastatic lung carcinoma [0203], breast cancer [0248], or colon cancer [0560].
Karrasch et al disclosed wherein the tumor is a metastatic tumor, e.g. metastatic lung cancer [0169], colon cancer [0257], or other forms of cancer, e.g. breast cancer, Hodgkin’s lymphoma, glioblastoma [0245].
Cohen et al disclosed wherein the tumor is a metastatic tumor (pg 13), e.g. metastatic esophageal cancer (pg 84, line 9) or metastatic papillary thyroid cancer (pg 86, line 22).
With respect to Claims 69-70, Karrasch et al disclosed methods of treating cancer in a subject comprising the step of administering an oncolytic virus and antiangiogenic agent [0015], wherein the growth of the tumor is measured by the use of calipers or radiologic imaging techniques, e.g. nuclear magnetic resonance imaging [0240]. Karrasch et al disclosed the oncolytic virus can be administered simultaneously or sequentially with the antiangiogenic agent [0224], whereby the target cells are first exposed to the virus, and then contacted with the antiangiogenic agent, e.g. the time span between the steps of administering the virus and administering the antiangiogenic agent may be at least 1, 3, 7, 14, or 28 days [0239], whereby the effect of cell killing can be determined before and after exposure to the administered composition(s) [0240].
Cohen et al disclosed the ordinary artisan may use appropriate imaging modalities to measure the progression of disease (pg 91, lines 26-27), demonstrating a working example of 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferrara et al (Biochem. Biophys. Res. Comm. 333:328-335, 2005; of record in IDS) is considered relevant prior art for having reviewed clinical trials in which the VEGF antagonist is an anti-VEGF antibody, to wit, the anti-VEGF antibody bevacizumab, is used in combination with other anticancer agents for the treatment of cancer patients, whereupon it is recognized that the addition of bevacizumab conferred a clinically meaningful and statistically significant benefit for all study endpoints, including overall survival, progression free survival, and response rate (pg 331, col. 1-pg 332, col. 1). Ferrara et al taught that each therapeutic is administered concurrently or sequentially (pg 331).
With respect to Claims 57-58, Ferrara et al taught the bevacizumab is administered at an effective amount of about 3mg/kg, 5mg/kg or 10mg/kg (pg 331).
With respect to Claims 60-61, Ferrara et al taught wherein the bevacizumab is repeatedly administered, e.g. once every two weeks (pg 331). 

Gerber and Ferrara (Cancer Res. 65(3):671-680, 2005; of record in IDS) is considered relevant prior art for having taught that the scientific concept to combine the anti-VEGF antibody bevacizumab with other anticancer agents for the treatment of cancer is routine practice in the art (Table 2), whereby the combination therapy yields synergistic results (Figure 2 legend, pg 678, col. 2, last ¶). Gerber and Ferrara taught that each therapeutic is administered concurrently or sequentially (Table 2).
With respect to Claims 57-58, Gerber and Ferrara taught the bevacizumab is administered at an effective amount of about 5mg/kg (Table 2).
With respect to Claims 60-61, Gerber and Ferrara taught wherein the bevacizumab is repeatedly administered, e.g. once in 7 days (Table 2). 

Conclusion
13. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633